DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scanner operable to capture a scanned image of at least a portion of a surface of a first crown component of a first patient tooth, and to generate scanned image data representing only a partial portion of the surface of the first crown component  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) of an abstract idea that is generating a model of tooth crown without significantly more. 
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows —
Step 1 - In regard to claims 1-14 which are directed to a system for modeling a complete patient tooth having a scanner to capture a scanned image of a tooth, memory configured to store information of a digital library of tooth templates, and a computer processor configured to implement a computer-implementable method of: receiving data, creating a data set, and manipulating the digital data in in the manner of creating data based on the data, scaling data, and using the data to modify the data of the tooth model. The various dependent claims all add only additional data manipulation or generation steps. The method is within the 35 U.S.C. 101 statutory category of a “product” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A —In regard to claims 1-14, reviewed under prong 1, the claimed invention is directed to an abstract idea(MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed inventions are directed to a mental process — concepts that are capable of being performed in the human mind or with paper and pencil— including observations, evaluations and judgements. More particularly the receiving of an image, creation of image landmarks and selecting from known images, calculating a morphing function, manipulating the images, aligning and scaling images and then merging images are capable of being done mentally and/or with paper and pencil (a dentist views a patient’s tooth and mentally imagining the whole tooth form a mental memory of similar teeth and imaging in their mind a complete tooth via instructions within their mind or by use of pencil and paper) while the data obtained and the manipulation performed may be more detailed as a digital model is of little import to the issue of the claims reciting an abstract idea an while performance by a computer of operations that previously were performed manually or mentally, though possibly less efficiently, does not convert an abstract idea into eligible subject matter(See Fair Warning IP, LLC v. Iatric Sys., Inc. 839 F.3d 1089, 1094-1095 (Fed. Cir. 2016) (treating collecting and analyzing information “as essentially mental processes”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)).
It is further noted that orthodontists have long practiced their trade/art of mentally determining the movement paths and geometries of appliances to move teeth on the paths and instructions, the mental trade of information with a patient by talking and drawing—well before the advent of computers — and are most certainly capable of envisioning and mentally generating movement paths, appliance geometries and instructions.
With regard to Step 2a prong 2, whether the claims recite additional elements that ingrate the judicial exception into a practical application, the additional elements include a generic scanner that can scan an image, a generic memory that can store information, and a generic computer that can operate programming to perform the abstract idea, however none of the additional elements are a.) particular to the treatment, each element is just itself without performing the abstract idea but merely a tool to either obtain the data or manipulate data in a similar way to paper and pencil or a dentist’s eyes, memory and mental thought process, b.) the additional elements recited do not have more than a nominal or insignificant relationship to the exception as they are merely artificial ways to gather the data and perform the abstract idea but do not have a significant relationship to the abstract idea itself, and c.) are merely extra-solution activity or field of use as none of the scanner, memory, or computer impose a meaningful limitation on the judicial exception as scanners, memory and computers where well known in the art and are not recited as having any structure that is directly limited or applying the judicial exception as the scanner and memory are mere data gathering and the computer is merely a manner of data manipulation. Indeed the “scanner” itself is such a well-understood, routine, conventional activity that the instant specification fails to disclose the term “scanner” as a type of device or recite a particular structure or arrangement of any such “scanner” but merely recites the well-understood and routine methods of scanning such radiographic or x-rays and cites to other patents for the well-understood methods of scanning by routine scanners.
Step 2B — In regard to claims 1-14, the claimed method steps are capable of being performed mentally and represent nothing more than concepts related to performing mental modeling steps which fall within the judicial exception. Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the scanner, memory or processing unit are anything more than a generic component, nor is there any disclosure that the method gathering data, and manipulating the data improves the manner in which the scanner, memory, or processing unit operates. The mere recitation in the claims of the intention to operate a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. The claims do not go beyond  general data manipulation based on mathematical algorithms with mental image generation and comparisons.
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101. The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article. The claims set forth instructions of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art scanner for data gathering and computer (memory and processor) for analyzing numbers according to a mathematical algorithm which a person would use in a digital manner of paper and pencil. The claimed method thus falls with the judicial exception to patent eligible subject matter of an abstract idea without significantly more. See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 8-14 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by Matov et al. (US 2008/0020350 A1).
Regarding claim 8, Matov discloses a system of modeling a complete patient tooth crown to facilitate dental and/or orthodontic treatment of a patient (title and abstract), 
the system having a scanner operable to scan a crown of a patient tooth and to capture a patient tooth crown image including at least a partial portion of a patient tooth crown surface (paragraph [0029] lines 24-44);
 a memory device in which is stored tooth shape data representing a plurality of digital tooth model templates (Fig. 1a element 102, Fig. 1B element 112, paragraph [0031] lines 1-17 disclosing generating and storing generic tooth templates including occlusal surfaces); 
a computer processor operatively coupled to the scanning device and the memory device, (paragraph [0004] lines all), the processor being configured to implement a computer implemented program software method to (paragraph [0004] lines 9-17 disclosing automatic digital manipulation by algorithms, claim 1 disclosing it is a computer implemented method),
(a) receive, from the scanner, a patient tooth image scan data representing the capture patient tooth crown image (Fig. 2 element 204),
 (b) create a digital data set representing the patient tooth scanned image data representing the patient tooth crown image (Fig. 1c element 103 shows at least portions of occlusal surface, Fig. 2 element 216), 
(c) create a first digital landmark pattern for the digital data set representing the patient image data (Fig. 2 element 218),
(d) using the digital data set representing the patient tooth scanned image data, (Fig. 1c elements 103 and 101 are corresponding tooth types), automatically acquire/select from the library of digital tooth templates in the memory device a digital tooth template that is a selected second tooth that is one of a digital tooth template from the plurality of digital tooth templates (claim 1 lines 5-10, paragraph [0004] all disclosing the automatic performing of the patient tooth crown data being morphed with the generic tooth model crown explicitly stating “a generic tooth three dimensional model for a particular tooth is generated and automatically morphed with a three-dimensional model of a patient’s actual crown” which demonstrates the program performing the selecting through the generation of a generic model that is “for” a particular tooth, paragraph [0018] lines 3-4 disclosing the process steps are realized by software components that are “configured to perform the specified functions”, paragraph [0020] lines 4-6 disclosing the programed system is configured “wherein a generic tooth model is combined with a corresponding tooth crown model for a patient”, and paragraph [0023] lines 1-8 disclosing that the entire configured is through a “computer-implemented method”, further claim 1 disclosing “a computer implemented method” where the order of steps has the generation of a patient’s tooth crown, then the generation of template that the computer method selected as corresponding to the patient tooth model), the selected digital tooth template including a digital crown portion with occlusal features corresponding to the specific scanned patient tooth crown type (Fig. 2 Element 218 of automatic landmarks is a data stored in the program having crown features and the computing process retrieves the data of the automatic landmarks for a corresponding tooth from element of the template 212 during the processing of the merging, paragraph [0023] lines 5-8 disclosing the corresponding teeth are morphed by the software programing, paragraph [0021] lines 16-20,and paragraph [0039] lines 1-5 disclosing they system having the software uses a correspondence between the patient tooth model and generic tooth model, both model data sets having occlusal features as shown in Fig. 1c elements 103 and 101. Further as the functions are performed on a computer the selection from any input would thus provide for the matching teeth features paragraph [0031] lines 11-17 disclosing the storage in the memory of generic teeth for matching occlusal patterns, as the generic tooth models are used because they have all the surfaces of teeth, including occlusal surfaces),
(e) create a second digital landmark pattern for the digital crown portion of the selected digital template tooth (Fig. 2 element 212);
(f) create a final morphing function (Fig. 2 element 220) by (i) using the first and second digital landmark patterns to calculate an initial morphing function (Fig. 8a element 802, paragraph [0041] lines 7-11); (ii) using the initial morphing function to determine a morphed central axis (Fig. 8a element 802), (iii) repositioning a central axis of the digital crown portion of the selected digital template tooth so as to be tangential to the morphed central axis (Fig. 8a element 804 disclosing the whole tooth and thus the crown as well), (iv) scaling the repositioned central axis of the digital crown portion of the selected digital template tooth to be substantially the same as the morphed central axis in a direction along a z-axis to create a scaled digital crown portion with a scaled second digital landmark pattern (Fig. 8a element 806), and (v) using the first digital landmark pattern and the scaled second digital landmark pattern from the scaled digital crown portion to calculate the final morphing function(Fig. 8a element 808); 
(g) apply the final morphing function to the scaled digital crown portion of the selected digital template tooth to create a morphed digital tooth crown model (Fig. 2 element 222, a portion of a non-fully erupted tooth that corresponds to a portion of the root in the generic model at a gingival margin would provide for the morphed digital model); and 
(h) merge the morphed digital tooth crown model with the digital data set representing the acquired scanned image to generate a digital complete 3-D patient tooth crown model (Fig. 2 element 224, stitching of the patient tooth and a portion of a non-fully erupted tooth that corresponds to a portion of the root in the generic model at a gingival margin would provide for the merging and forming of a complete crown model). 
Matov further discloses where at least some of the digital generic tooth models can have a generic crown shape for a specific tooth type (paragraph [0026] lines 1-9), further it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 9, Matov further discloses where the computer processor implemented method would have been capable of providing interactively adjusting of the morphed digital tooth crown template and the complete 3-D digital patient tooth crown model after the merging has been performed (Fig. 1a element 108).
Regarding claim 10, Matov further discloses where the computer processor implemented method further comprises calculating the final morphing function using a thin-plate spline (Fig. 5a elements 500-512).
Regarding claim 11, Matov further discloses wherein the scanner is operable to scan a portion of a gingival curve the patient, whereby the scanned image data include data representing scanned portion of a gingival curve of the patient (Fig. 3a element 310).
Regarding claim 12, Matov further discloses where the digital complete 3-D patient tooth crown model includes transition areas resulting from the merging of the morphed digital tooth crown model with the digital data set representing the scanned image data with at least portion of a tooth image of the patient tooth crown model, and wherein the computer processor implemented method is further configured to smooth the transition areas of the digital complete 3-D patient tooth crown model (Fig. 2 element 226, Fig. 7b). 
Regarding claim 13, Matov further discloses where the computer processor implemented method is configured to generate the digital complete 3-D patient tooth crown model by generating an initial digital patient tooth crown model representing the acquired scanned partial image of the Attorney Docket No.: 1030-014.201 Client Docket No.: 1062.US.D D1.Cl Response to Office Action of February 10, 2017 positioning the digital crown portion relative to the initial digital patient tooth crown model so as to approximate the digital complete 3-D patient tooth crown model.patient tooth crown (Fig. 2 element 214), and scaling, and positioning the digital crown portion relative to the initial digital patient tooth crown model so as to approximate the digital complete 3-D patient tooth crown model (Fig. 8a element 806).
Regarding claim 14, Matov further discloses where the computer processor implemented method is further configured to (i) create the first digital landmark pattern for a first digital crown mesh derived from the digital data set to generate a complete tooth crown model of the scanned image of the patient tooth crown (Fig. 2 element 216), and (ii) create the second digital landmark pattern for a second digital crown mesh derived from the digital crown portion of the digital template tooth (Fig. 2 element 212).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 8 are each rejected on the ground of nonstatutory double patenting as being unpatentable over both of claims 1 and 8 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of the U.S. Patent are both a species of claim 1 and 8 of the instant application and thus a species anticipate the genus.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the U.S. Patent is a species of claim 2 of the instant application and thus a species anticipate the genus.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the U.S. Patent is a species of claim 3 of the instant application and thus a species anticipate the genus.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the U.S. Patent  requires the scanner to have scanned the gingival curve to have the gingival curve data and thus would have been operable to do so as recite by claim 4 of the instant application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the U.S. Patent is a species of claim 5 of the instant application and thus a species anticipate the genus.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the U.S. Patent is a species of claim 6 of the instant application and thus a species anticipate the genus.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the U.S. Patent is a species of claim 7 of the instant application and thus a species anticipate the genus.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the U.S. Patent is a species of claim 9 of the instant application and thus a species anticipate the genus.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the U.S. Patent is a species of claim 10 of the instant application and thus a species anticipate the genus.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the U.S. Patent  requires the scanner to have scanned the gingival curve to have the gingival curve data and thus would have been operable to do so as recite by claim 11 of the instant application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the U.S. Patent is a species of claim 12 of the instant application and thus a species anticipate the genus.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the U.S. Patent is a species of claim 13 of the instant application and thus a species anticipate the genus.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,789,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the U.S. Patent is a species of claim 14 of the instant application and thus a species anticipate the genus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        11/19/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772